

Mr. Jonathan D. Caplan
February 1, 2019
Page 2






Exhibit (10) aa.










February 1, 2019




Mr. Jonathan D. Caplan
206 Derby Glen Lane
Brentwood, Tennessee 37027


Dear Jon:


This will memorialize our agreement with regard to your change in role, as well
as your future retirement from Genesco Inc.


You will relinquish the roles of Chief Executive Officer of Johnston & Murphy
and Senior Vice President of Genesco, effective February 2, 2019.


From February 2, 2019 through June 30, 2019 (the “Advisory Period”), you will be
employed by Genesco in a consulting capacity. During the Advisory Period, you
will report to me and will work on an “as needed” basis, (anticipated to involve
your services, on average, three to four working days per week). You will work
with Genesco senior corporate management on the development and implementation
of a footwear-focused strategy for the company, including related activities
such as acquisitions that may be considered, provide advice and guidance as
needed to the leadership team of the Johnston & Murphy and Licensed Brands
divisions, and otherwise assist senior management as we may reasonably request,
with a focus on ensuring a smooth transition of your responsibilities. You will
officially retire from Genesco Inc. effective July 1, 2019.


During the Advisory Period, your base salary will remain $37,308.33 per month.
You will be a participant in the EVA Incentive Plan for Fiscal 2020 with the
same target award (75% of annualized base salary) as in Fiscal 2019. Your
business unit assignment will be 100% Johnston & Murphy. Pursuant to the terms
of the EVA Incentive Plan applicable to participants who retire during the Plan
year, you will be entitled to receive a pro-rated award based on the number of
months in Fiscal 2020 you are employed by the Company.


No additional restricted stock or other equity grants will be made to you after
the date of this letter, but outstanding restricted stock grants scheduled to
vest on June 28, 2019, will vest on schedule, subject to all of the terms of the
Equity Incentive Plan, if you remain employed by Genesco up to and on that date.


During the Advisory Period, you will remain eligible to participate in the
employee benefit plans in which you currently participate as of the date of this
letter.






--------------------------------------------------------------------------------



Mr. Jonathan D. Caplan
February 1, 2019
Page 2








You will execute a release of liability and non-competition/non-solicitation
covenants in Genesco’s favor in the form attached hereto at the conclusion of
the Advisory Period. In consideration of these items, Genesco will make an
additional payment to you in the gross amount of $175,000, subject to applicable
withholding, not later than 30 days after the end of the Advisory Period.


You agree that you will not at any time disclose any confidential information
belonging to Genesco to any third party, except as may be required by law.


This agreement would be fully binding on Genesco’s successors and assigns, in
case of a sale or other change of control of Genesco.


Please confirm that this letter reflects our agreement by countersigning it in
the space indicated below.




Sincerely,


GENESCO INC.






By /s/ Robert J. Dennis
Robert J. Dennis
Chairman, President and Chief Executive Officer




Confirmed and agreed:


 
/s/ Jonathan D. Caplan
Jonathan D. Caplan


Date: February 1, 2019


